Simmons, J.
The jury having found for the plaintiff in this case, and there being some evidence to support the verdict, and the trial judge being satisfied therewith, we will not interfere with his dis-cretion in refusing to grant a new trial. Judgment affirmed.
The testimony of the claimant and of two other witnesses tended to show that about fourteen years ago, she bought from Hobbs a cow which was one of the cattle under levy, and the others were raised from her; that the cattle levied on belonged to claimant, and defendant had never had any control of them nor exercised any acts of ownership over them; that they staid in Owens’ pasture up to the time he sold the place to Edwards in 1881, and in the possession of claimant, who always claimed them; and that Edwards told Owens that he would admit that they were claimant’s cows, and that he had no doubt they were hers.
The jury found the property subject, and the claimant moved for a new trial on the general grounds. The overruling of the motion was excepted to.
W. H. McCrory, for plaintiff in error.
J. K.. Williams and E. E. Hinton, contra.